Citation Nr: 0321763	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic 
arthritis and inflammatory arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1981.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia denied benefits 
sought in May 1995, and the veteran appealed.  

The Board of Veterans' Appeals (Board) remanded the matter to 
the RO in December 2000.


FINDING OF FACT

Post traumatic arthritis and inflammatory arthritis of the 
left ankle are attributable service.


CONCLUSION OF LAW

Post traumatic and inflammatory arthritis of the left ankle 
were incurred in service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Any VCAA defect is harmless as the benefit sought on appeal 
is granted.

During service, the veteran voiced complaints regarding his 
left lower extremity.  In October 1983, there was a notation 
of a mild twisted ankle.  It appears that the left ankle was 
involved.  In March 1989, he voiced a complaint of the left 
ankle.  An examination disclosed decreased range of motion of 
the left ankle.  Care was recommended, as was a profile.  In 
February 2003, a VA examiner determined that the most 
accurate diagnosis was post traumatic degenerative joint 
disease of the left ankle which was likely due to the 
injuries he had in service.  It was also opined that he had 
developed an inflammatory arthropathy on top of his post 
traumatic arthropathy.

The Board is presented with two diagnoses involving the left 
ankle.  The first, post-traumatic arthritis has been linked 
by an examiner to the in-service manifestations.  There is no 
basis to ignore this opinion.  The Board is presented with 
current disability, in-service disease or injury and a link 
between the two.  Therefore service connection is granted.
 
The Board is also presented with evidence of an inflammatory 
arthropathy.  The Board has attempted to have the veteran 
examined by an examiner specializing in rheumatology.  It 
appears that this cannot be accomplished.  The Board also 
sought an opinion regarding the origin of the inflammatory 
process.  Despite the best attempt by the RO, it is clear 
that the questions posed will not be answered.  Another 
remand would serve no useful purpose.  Regardless, VA's 
Manual M21-1 provides that it should be borne in mind that a 
change in diagnosis among the various types of arthritis, 
particularly if joint disease has been recognized as 
service-connected, has no significant bearing on the question 
of service connection.  The effects of more than one type of 
the disease may coexist and differential diagnosis may be 
difficult.  M21-1, Part VI, Chapter 11.  
 
The Board is aware that the M21-1 is not regulatory and that 
the paragraph is internally inconsistent.  However, in view 
of the facts in this case and the little likelihood that a 
remand would ever resolve the question, the Board shall grant 
service connection for the inflammatory process because a 
differential diagnosis may be difficult and the change in a 
diagnosis has no significant bearing on the question of 
service connection.




ORDER

Entitlement to service connection for post-traumatic 
arthritis and inflammatory arthritis of the left ankle is 
granted.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

